 1    Jahan C. Sagafi (Cal. Bar No. 224887)               Jamie D. Wells (SBN 290827)
      Rachel Dempsey (Cal. Bar No. 310424)                MCGUIREWOODS LLP
 2    OUTTEN & GOLDEN LLP                                 Two Embarcadero Center
      One California Street, 12th Floor                   Suite 1300
 3    San Francisco, CA 94111                             San Francisco, CA 94111-3821
 4    Telephone: (415) 638-8800                           Telephone: 415.844.9944
      Facsimile: (415) 638-8810                           Facsimile: 415.844.9922
 5    jsagafi@outtengolden.com
      rdempsey@outtengolden.com                           K. Issac deVyver (pro hac vice)
 6                                                        Karla Johnson (pro hac vice)
      Ossai Miazad (pro hac vice)                         Tower Two-Sixty
 7
      Michael N. Litrownik (pro hac vice)                 260 Forbes Avenue
 8    685 Third Avenue, 25th Floor                        Suite 1800
      New York, NY 10017                                  Pittsburgh, PA 15222
 9    Telephone: (212) 245-1000                           Telephone: 412.667.6000
      Facsimile: (646) 509-2060                           Facsimile: 412.667.6050
10    om@outtengolden.com
      mlitrownik@outtengolden.com
11
12    Attorneys for Plaintiff and the Proposed Classes    Attorneys for Wells Fargo Bank, N.A.

13                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
14                                    SAN FRANCISCO DIVISION
15
16 EDUARDO PEÑA, on behalf of himself and                Case No. 19 Civ. 04065 (MMC)(TSH)
     all others similarly situated,
17
                     Plaintiff,                          JOINT CASE MANAGEMENT
18                                                       STATEMENT
             v.
19
     WELLS FARGO BANK, N.A.,                             Date:            January 31, 2020
20                                                       Time:            10:30 a.m.
                     Defendant.                          Courtroom:       7
21                                                       Judge:           The Hon. Maxine Chesney
22
23
24
25
26
27
28
                                                                JOINT CASE MANAGEMENT STATEMENT
                                                                     CASE NO. 19 Civ. 04065 (MMC)(TSH)
 1          Plaintiff Eduardo Peña (“Plaintiff) and Defendant Wells Fargo Bank, N.A. (“Wells Fargo”)

 2 jointly submit this Joint Case Management Statement and Proposed Order pursuant to the August
 3 12, 2019 Case Management Scheduling Order, ECF No. 22; the Standing Order for All Judges of
 4 the Northern District of California, ECF No. 22-2; the Order Granting Defendant’s Administrative
 5 Motion to Continue the Case Management Conference, ECF No. 31; the Order Continuing the
 6 Case Management Conference, ECF No. 48; Civil Local Rule 16-9; the Northern District of
 7 California’s ESI Guidelines and Checklist; and Federal Rule of Civil Procedure 26(f).
 8          Counsel for the parties have worked together cooperatively to try to find common ground

 9 where possible and, where not possible, have set forth their respective positions. The parties
10 conducted their Rule 26(f) conference by telephone on November 15, 2019. The Initial Case
11 Management Conference (“CMC”) is scheduled for January 31, 2020.
12 I.       Jurisdiction and Service

13          Plaintiff filed his initial Complaint on July 16, 2019, ECF No. 1, his First Amended

14 Complaint (“FAC”), on September 27, 2019, ECF No. 27, and his Second Amended Complaint
15 (“2AC”) on January 17, 2020. ECF No. 66. Plaintiff’s 2AC asserts three Rule 23 class claims
16 against Wells Fargo: (1) unlawful alienage discrimination in violation of the Civil Rights Act of
17 1866, as codified by 42 U.S.C. § 1981 (“Section 1981”); (2) failure to provide him accurate and
18 truthful written notice of the reasons for his credit denial in violation of the Equal Credit
19 Opportunity Act, 15 U.S.C. § 1691, et seq. (“ECOA”); and (3) obtaining his consumer report
20 without a permissible purpose for doing so in violation of the Fair Credit Reporting Act, 15 U.S.C.
21 § 1681, et seq. (“FCRA”). Id.
22           On October 28, 2019, Wells Fargo filed a Motion to Dismiss Plaintiff’s FAC. ECF No.

23 39. Wells Fargo also filed a Motion to Stay, or in the alternative, Bifurcate Discovery on the same
24 date. ECF No. 40. Plaintiff opposed both motions and Wells Fargo replied. ECF Nos. 41, 42, 43,
25 46. On December 23, 2019, the Court granted in part and denied in part Wells Fargo’s Motion to
26 Dismiss, sustaining Plaintiff’s Section 1981 claim while dismissing Plaintiff’s ECOA and FCRA
27 claims with leave to replead. ECF No. 54. Pursuant to that order, as noted above, Plaintiff filed his
28

                                                     1               JOINT CASE MANAGEMENT STATEMENT
                                                                               CASE NO. 19 Civ. 04065 (MMC)
 1 2AC on January 17, 2020. ECF No. 66. The Court also denied Wells Fargo’s motion to stay all
 2 discovery but granted Wells Fargo’s request to bifurcate discovery such that discovery on
 3 Plaintiff’s individual claims be conducted before classwide discovery. ECF No. 54 at 6-7.
 4          The Court has subject matter jurisdiction over Plaintiff’s claims under 28 U.S.C. § 1331

 5 because the claims arise under 42 U.S.C. § 1981, ECOA, and FCRA. Venue is proper in this Court
 6 under 28 U.S.C. § 1391(b). Wells Fargo has been served. No issues have been raised regarding
 7 personal jurisdiction.
 8 II.      Facts

 9          A.      Plaintiff’s Statement of Facts:

10          As set forth in Plaintiff’s Second Amended Complaint and the attached exhibits, ECF No.

11 66, Plaintiff Eduardo Peña, a non-citizen with Deferred Action for Childhood Arrivals (“DACA”),
12 federal work authorization, and a valid Social Security number (“SSN”), brings this lawsuit against
13 Wells Fargo for unlawfully excluding him and other DACA recipients with valid SSNs the
14 opportunity to be considered for direct auto loans. Because DACA recipients like Plaintiff have
15 valid SSNs and federal work authorization, no law, rule, or regulation prevents Wells Fargo from
16 considering their applications for direct auto loans, evaluating their creditworthiness, and deciding
17 whether to extend them credit based on their individualized credit risk. But Wells Fargo does not
18 consider DACA recipients’ applications or creditworthiness on an individualized basis; instead,
19 its auto lending policy makes DACA recipients facially ineligible for credit and the bank denies
20 them credit on this basis. DACA recipients are ineligible for credit because Wells Fargo’s
21 eligibility policy requires that non-resident aliens—of which DACA recipients form a substantial
22 percentage—have a U.S. visa in order to advance in the application process. See ECF No. 66-2
23 (email exchange regarding Plaintiff’s application confirming that Wells Fargo required that he
24 submit a U.S. visa to advance in the application process). United States visas are permits for
25 foreign citizens to lawfully travel to, enter, and remain in the United States that DACA recipients
26 by definition do not have.
27          This conduct violates Section 1981 because it is discrimination against a subset of non-

28

                                                      2              JOINT CASE MANAGEMENT STATEMENT
                                                                               CASE NO. 19 Civ. 04065 (MMC)
 1 citizens by denying them the opportunity to contract for credit. Plaintiff brings this Section 1981
 2 claim on behalf of himself and a nationwide class of DACA recipients similarly denied the
 3 opportunity to be considered for a direct auto loan. Wells Fargo’s conduct is unlawful and unfair
 4 because DACA recipients, by definition, have lived in the U.S. since they were young children.
 5 They have gone to school, college, and graduate school in the U.S. They are employed; they have
 6 started families and businesses. They have deep ties to their communities and contribute to them
 7 in innumerable ways.
 8          Wells Fargo also unlawfully obtains the consumer reports of Plaintiff and other DACA

 9 applicants even though it has no intention of using the reports to determine their eligibility for
10 credit. Wells Fargo does not disclose on its website or when applicants complete the application
11 that non-resident aliens are only eligible for credit if they have U.S. visas, and does not inquire of
12 applicants who select non-resident alien status whether they have visas. By permitting non-resident
13 alien applicants such as DACA recipients to complete and submit applications for credit even
14 though they are facially ineligible, Wells Fargo contravenes the permissible purpose requirement
15 of FCRA. This conduct is a willful violation of FCRA and an invasion of privacy because Wells
16 Fargo had no permissible purpose for conducting the credit pull and obtaining Plaintiff’s consumer
17 report. Plaintiff brings this FCRA claim on behalf of himself and a nationwide class of DACA
18 recipients whose consumer reports were similarly obtained by Wells Fargo and not used for
19 eligibility purposes.
20          Finally, after Plaintiff was told by phone that he would be denied because he had DACA,

21 he requested that Wells Fargo provide him a written explanation for his credit denial. Wells Fargo
22 sent Plaintiff an adverse action notice, which is attached as Exhibit C to the Second Amended
23 Complaint. ECF No. 66-3. This notice misrepresented the reason he was denied credit, which was
24 that he had DACA, i.e., was a non-resident alien who could not provide a U.S. visa. This conduct
25 violates ECOA because Wells Fargo inaccurately and falsely stated the reasons Plaintiff was
26 denied credit. Plaintiff brings this ECOA claim on behalf of himself and a nationwide class of
27 DACA recipients to whom Wells Fargo falsely and inaccurately stated the reasons they were
28

                                                      3               JOINT CASE MANAGEMENT STATEMENT
                                                                                CASE NO. 19 Civ. 04065 (MMC)
 1 denied credit in the adverse action notices they received.
 2          B.      Wells Fargo’s Statement of Facts:

 3          Despite the Court’s Order granting in part Wells Fargo’s Motion to Dismiss, Plaintiff

 4 continues to allege the exact same three claims in his Second Amended Complaint, two of which
 5 were already dismissed and one has been bifurcated: (1) Wells Fargo violated Section 1981
 6 because it denied him direct auto financing based on a policy of categorically denying direct auto
 7 financing to DACA recipients, (2) Wells Fargo violated ECOA when it sent him an adverse action
 8 letter indicating that he was denied direct auto financing for reasons that were not an “accurate”
 9 explanation for the denial, and (3) Wells Fargo violated FCRA by obtaining his credit report
10 without a permissible purpose because it never intended to offer him direct auto financing because
11 of his DACA status. The lynchpin of Plaintiff’s claims is that Wells Fargo denied him financing
12 based on a purported policy of “categorically” refusing to offer direct auto financing to DACA
13 recipients.
14          Contrary to Plaintiff’s assertions, and as set forth in a Declaration attached to Wells Fargo’s

15 Motion to Stay or Bifurcate Discovery, Wells Fargo’s investigation indicates that Plaintiff was not
16 denied direct auto financing because of his DACA status, but rather because he failed to provide
17 appropriate work authorization paperwork, as stated in the adverse action letter. If Plaintiff had
18 provided the requested documentation, regardless of his DACA status, he would have been
19 permitted to continue with his application. As to the allegations in the First Amended Complaint
20 and as re-asserted in this Second Amended Complaint, because his entire case is based on an
21 incorrect factual premise, Plaintiff has again failed to state a claim.
22          Plaintiff’s Section 1981 claim is built on the assumption that Wells Fargo supposedly has

23 a policy that categorically denies direct auto financing to DACA recipients, but the Second
24 Amended Complaint is devoid of any factual detail or support for such a claim because no such
25 purported policy was ever applied to him.
26          Plaintiff’s ECOA claim likewise fails to state a claim. Plaintiff alleges that Wells Fargo

27 sent him an adverse action letter when it denied him financing that was false because it did not
28

                                                      4                JOINT CASE MANAGEMENT STATEMENT
                                                                                 CASE NO. 19 Civ. 04065 (MMC)
 1 state that the true reason he was denied credit was based on Wells Fargo’s exclusionary policy
 2 against DACA recipients. But Plaintiff has not alleged facts to show how this was purportedly
 3 inaccurate. Without these facts, Plaintiff has failed to state a claim. In any event, the weight of
 4 the authority is that an ECOA claim for an allegedly “false” adverse action letter does not exist in
 5 the context of a notice claim and fails as a matter of law.
 6          Finally, Plaintiff’s FCRA claim is equally deficient. Plaintiff alleges that Wells Fargo

 7 violated the FCRA by pulling his credit report in connection with his loan application. Although
 8 the FCRA expressly authorizes Wells Fargo to pull credit reports in connection with consumer
 9 transactions—like Plaintiff’s loan application here—Plaintiff nevertheless contends the alleged
10 credit pull was for an improper purpose because Wells Fargo did not use Plaintiff’s credit report
11 to determine his eligibility for direct auto financing. Plaintiff however, does not plead any facts
12 in support of this claim. Nor does he plead any facts demonstrating that Wells Fargo’s purported
13 misconduct was willful or negligent—as he must to state an FCRA claim.
14 III.     Legal Issues

15          A.      Plaintiff’s Statement:

16          The disputed points of law are whether Wells Fargo’s alleged conduct violates (1) Section

17 1981, (2) ECOA, and (3) FCRA; and (4) whether a class should be certified as to each claim under
18 Federal Rule of Civil Procedure 23.
19          B.      Wells Fargo’s Statement:

20          Anticipated disputed points of law include whether: (1) Plaintiff has alleged sufficient facts

21 to state a claim for violation of Section 1981, the ECOA, and the FCRA, (2) an ECOA claim for
22 an allegedly “false” adverse action letter in the context of a notice claim can be brought as a matter
23 of law, (3) Section 1981 applies to claims based on alleged immigration status discrimination, and
24 (4) Plaintiff can satisfy the requirements of Federal Rule of Civil Procedure 23.
25 IV.      Motions

26          The parties have proposed deadlines for filing each motion discussed below in section 17

27 (Scheduling) but disagree as to sequencing.
28

                                                      5               JOINT CASE MANAGEMENT STATEMENT
                                                                                CASE NO. 19 Civ. 04065 (MMC)
 1          A.      Plaintiff’s Statement:

 2          On July 15, 2020, Plaintiff filed a Motion for Leave to File a Motion for Partial

 3 Reconsideration Under Civil Local Rule 7-9, requesting that the Court grant Plaintiff leave to move
 4 for partial reconsideration of the Court’s December 23, 2019 order, specifically the order
 5 bifurcating discovery, because the Court’s bifurcation order rested on factual contentions made by
 6 Wells Fargo about Plaintiff’s loan application and denial that have been called into serious
 7 question by both existent and emergent evidence. ECF No. 63.
 8          Plaintiff also anticipates filing a Motion for Rule 23 Class Certification and a Motion for

 9 Summary Judgment. Plaintiff requests that the parties brief Rule 23 class certification before
10 briefing summary judgment but recognizes that the Court may decide in its discretion which
11 motion to decide first. Plaintiff submits that resolving class certification first is the preferred
12 approach in the Ninth Circuit and advances the goals of fairness, efficiency, and judicial economy.
13 Because “Rule 23 clearly favors early determination of the class issue,” Wright v. Schock, 742
14 F.2d 541, 545-46 (9th Cir. 1984), “district courts generally do not grant summary judgment on the
15 merits of a class action until the class has been properly certified and notified.” Schwarzschild v.
16 Tse, 69 F.3d 293, 295 (9th Cir. 1995); see also, e.g., Norris-Wilson v. Delta-T Grp., Inc., 270
17 F.R.D. 596, 605 (S.D. Cal. 2010) (deciding that “[defendant’s] summary judgment motion was
18 premature,” and “put[ting] off consideration of it, sensibly, until the class certification question is
19 resolved”). A pre-certification summary judgment decision would bind only the named party. See
20 Schwarzschild, 69 F.3d at 297 (“[W]hen defendants obtain summary judgment before the class has
21 been properly certified or before notice has been sent, they effectively waive their right to have
22 notice circulated to the class under Rule 23(c)(2); in such cases, the district court’s decision binds
23 only the named plaintiffs.”). Accordingly, resolving summary judgment first would not be a good
24 use of judicial resources. The efficient approach is to wait until class certification is resolved so
25 that any decision on summary judgment will bind all class members.
26          If Wells Fargo does pursue summary judgment pre-certification, Plaintiff intends to cross-

27 move for summary judgment at that time. If the Court does not reconsider and vacate its bifurcation
28

                                                      6               JOINT CASE MANAGEMENT STATEMENT
                                                                                CASE NO. 19 Civ. 04065 (MMC)
 1 order, Plaintiff intends to move for summary judgment on his claims at the close of his individual
 2 discovery period. Wells Fargo’s decision to seek bifurcation and stated intention of moving for
 3 summary judgment at the close of the individual discovery period on Plaintiff’s individual claims
 4 confirms its desire for an early “liability judgment, without particular regard as to the vehicle for
 5 that ruling,” making Plaintiff’s potential cross-motion on individual liability particularly warranted
 6 and not barred by the rule against one-way intervention. See Flo & Eddie, Inc. v. Sirius XM Radio,
 7 Inc., No. 13 Civ. 5693, 2015 WL 4776932, at *2-5 (C.D. Cal. May 27, 2015) (holding that
 8 defendant consented to the plaintiff bringing a motion for summary judgment prior to certifying a
 9 class and that the one-way intervention rule did not later preclude the certification of a class).
10 Courts have also held that the rule against one-way intervention does not apply where plaintiffs
11 seek injunctive relief classes under Rule 23(b)(2), like Plaintiff brings his Section 1981 and ECOA
12 claims here, because notice is not required, and class members may not opt out. See, e.g., Gooch
13 v. Life Inv’rs Ins. Co. of Am., 672 F.3d 402, 433 (6th Cir. 2012); Paxton v. Union Nat. Bank, 688
14 F.2d 552, 558–59 (8th Cir. 1982); Williams v. Lane, 129 F.R.D. 636, 642 (N.D. Ill. 1990).
15          B.      Wells Fargo’s Statement

16          As set forth in Wells Fargo’s Motion to Stay, or in the alternative, Bifurcate Discovery

17 under Federal Rule of Civil Procedure 42(b), there are serious issues to be addressed preliminarily
18 as to the named Plaintiff’s ability to state any of his claims, including the lack of factual basis for
19 his pleading. Following this Court’s granting of the Motion to Bifurcate Discovery, (ECF No. 54),
20 Wells Fargo seeks to conduct a short period of individual discovery solely as to the basis for
21 Plaintiff’s alleged denial of credit, including a deposition of the Plaintiff and one deposition of a
22 Wells Fargo representative, along with the exchange of Plaintiff’s file relevant to the application
23 at issue. Following this period of discovery, Wells Fargo would request an opportunity to then
24 propose a case schedule to the Court, with the anticipation that Wells Fargo will be filing an
25 immediate motion for summary judgment as to Plaintiff’s individual claims. This bifurcation of
26 discovery would not impact the one-way intervention rule. See Hamm v. Mercedes-Benz, USA,
27 LLC, No. 5:16-CV-03370-EJD, 2019 WL 4751911, at *9 (N.D. Cal. Sept. 30, 2019) (finding
28

                                                      7               JOINT CASE MANAGEMENT STATEMENT
                                                                                CASE NO. 19 Civ. 04065 (MMC)
 1 plaintiff’s summary judgment motion in violation of the one-way intervention rule and denying it,
 2 regardless of defendant’s decision to move for summary judgment, which was granted in part).
 3          Plaintiff’s claim as to new evidence is entirely contrived. The evidence was clearly in

 4 Plaintiff’s possession prior to the ruling on the Motion to Bifurcate discovery, and the factual
 5 inferences that Plaintiff seeks to make from that evidence are incorrect and ignore the contrary
 6 information provided in the Declaration attached to the Motion to Bifurcate by a Lending Manager
 7 with knowledge of direct auto financing. In fact, the “new” account notes produced by Wells
 8 Fargo are directly consistent with the Declaration that Wells Fargo provided and show that Plaintiff
 9 was denied for failure to provide requested documentation to allow his application to move
10 forward. However, rather than investigate these issues in discovery as to Plaintiff’s individual
11 claim or notice the deposition of someone at Wells Fargo, Plaintiff moved for reconsideration
12 seeking to move directly to class discovery and making unfounded accusations against Wells
13 Fargo.
14          Should the case go forward following the period of discovery as to the basis for Plaintiff’s

15 individual claims, Wells Fargo intends to file a motion for summary judgment prior to or
16 contemporaneously with class certification. Plaintiff has articulated no legitimate basis for the
17 Court to enter an order deviating from Federal Civil Rule 56(b) and prohibiting Wells Fargo from
18 moving for summary judgment. Fed. R. Civ. Pr. 56(b) (“Unless a different time is set by local rule
19 or the court orders otherwise, a party may file a motion for summary judgment at any time until
20 30 days after the close of all discovery.) Wells Fargo specifically does not waive the one-way
21 intervention rule, as its own motion for summary judgment does not in any way permit Plaintiff to
22 violate the one-way intervention rule. See Hamm v. Mercedes-Benz, USA, LLC, No. 5:16-CV-
23 03370-EJD, 2019 WL 4751911, at *9 (N.D. Cal. Sept. 30, 2019) (finding plaintiff’s summary
24 judgment motion in violation of the one-way intervention rule and denying it, regardless of
25 defendant’s decision to move for summary judgment, which was granted in part).
26
27
28

                                                     8               JOINT CASE MANAGEMENT STATEMENT
                                                                               CASE NO. 19 Civ. 04065 (MMC)
 1 V.       Amendment of Pleadings

 2          A.      Plaintiff’s Statement:

 3          Plaintiff anticipates that he may seek to further amend his complaint after he has had the

 4 opportunity to take discovery in the case. Plaintiff proposes that the deadline for amending the
 5 pleadings and/or joining additional parties be 90 days after the Initial CMC, or April 30, 2020, to
 6 afford Plaintiff adequate time, after discovery has begun, to determine whether to amend the
 7 pleadings and/or join additional parties.
 8          B.      Wells Fargo’s Statement:

 9          Wells Fargo objects to a Plaintiff’s proposal that the deadline for amending pleadings

10 and/or joining additional parties, as Plaintiff is already on his Second Amended Complaint. Wells
11 Fargo proposes that the deadline to amend be 60 days after the Initial CMC, or March 31, 2020.
12 VI.      Evidence Preservation

13          The parties have reviewed the Guidelines Relating to the Discovery of Electronically

14 Stored Information and the ESI Checklist. The parties discussed evidence preservation obligations
15 at their meet and confer session. The parties understand their duty to preserve records, including
16 paper and electronic copies, and have taken reasonable, proportional steps to preserve documents
17 relevant to this action in their possession.
18 VII.     Disclosures

19          A.      Plaintiff’s Statement:

20          The parties exchanged initial disclosures on December 6 and 9, 2019 and Plaintiff also

21 produced on December 9, 2019 the relevant emails with Wells Fargo regarding his application that
22 were in his possession.
23          B.      Wells Fargo’s Statement:

24          Wells Fargo provided its Initial Disclosures on December 6, 2019, in compliance with the

25 Court’s Order requiring disclosure prior to the then-scheduled Case Management Conference.
26 VIII. Discovery
27          The parties recognize and jointly share a goal of being efficient and targeted in their

28

                                                    9               JOINT CASE MANAGEMENT STATEMENT
                                                                              CASE NO. 19 Civ. 04065 (MMC)
 1 approach to discovery and will meet and confer to attempt to limit the burdens on each other, where
 2 appropriate. The parties do not anticipate limitations or modifications of the discovery rules at this
 3 time. Either party may respectfully request a departure from the Rules with respect to the number
 4 of depositions taken. The parties have submitted a stipulated protective order, which the Court
 5 entered on January 3, 2020, ECF No. 59, and continue to meet and confer regarding a stipulated
 6 protocol to govern the search and production of electronically stored information (“ESI”).
 7          The parties have commenced discovery. Both parties have served written discovery and

 8 have begun producing documents. The parties intend to pursue discovery by taking depositions
 9 and by serving document requests, interrogatories, and requests for admission, subject to the limits
10 below. The parties are currently proceeding under the Court’s order bifurcating discovery, which
11 Plaintiff has sought leave to move to reconsider.
12          The parties have conferred and agreed to the following Discovery Plan.

13          Joint Proposal for Discovery Limits:

14          (a.)    Protective Order: The parties have agreed that a stipulated Protective Order is

15                  necessary to protect material properly sealable for purposes of discovery, including

16                  Wells Fargo’s confidential trade secrets and confidential and sensitive personal

17                  information. The Court has entered a stipulated Protective Order, ECF No. 59.

18                  Plaintiff reserves all rights to challenge the actual sealability of any material

19                  designated as confidential by Wells Fargo under the protective order that is used or

20                  attached to any public filing.

21          (b.)    Privilege Logs: The parties agree to exchange privilege logs as appropriate and

22                  have agreed that privileged communications with counsel after the date the

23                  Complaint was filed do not need to be logged but are continuing to meet and confer

24                  on the exact scope of this agreement.

25          (c.)    Expert Reports: The parties set out their responsive proposed expert discovery

26                  schedules in Section XVII below.

27
28

                                                      10              JOINT CASE MANAGEMENT STATEMENT
                                                                                CASE NO. 19 Civ. 04065 (MMC)
 1          (d.)     Method of Service: The parties agree that service by electronic mail will be treated

 2                   as service by regular U.S. mail delivery.

 3          Electronic Discovery: Pursuant to the ESI Guidelines, the parties agree to cooperate to

 4 develop protocols to lessen the burden of producing electronic discovery.
 5          The Court has referred all discovery disputes to Magistrate Judge Hixson pursuant to

 6 Civil Local Rule 72-1, ECF Nos. 52, 53.
 7          The parties set out their responsive positions on necessary discovery below:

 8          A.       Plaintiff’s Statement:

 9          Discovery will be needed on the following subjects within the relevant period (from July

10 16, 2017 through the present): (1) the individual and class claims of the named Plaintiff; (2) any
11 defenses asserted by Wells Fargo in response to the individual and class allegations set forth in the
12 Complaint; and (3) whether Plaintiff can meet the requirements of Fed. R. Civ. P. 23(a) and (b)(2)
13 for his Section 1981 and ECOA claims, and 23(a) and (b)(3) for his FCRA claim.
14          Because Plaintiff’s counsel has litigated similar consumer credit discrimination claims on

15 behalf of DACA recipients against Wells Fargo in Perez v. Wells Fargo Bank, N.A., No. 17 Civ.
16 00454-MMC, see ECF No. 289 (Plaintiffs’ Class Certification Motion) at 3-10, Plaintiff sets out
17 the following targeted individual and classwide discovery he intends to seek, without prejudice to
18 seeking additional discoverable material as the case develops:
19      -   Discovery unique to Plaintiff, including his paper and electronic application file, all

20          application files notes, and all emails and audio recordings between Plaintiff and Wells

21          Fargo;

22      -   Policies in the relevant period, including the direct auto loan lending, eligibility, and

23          underwriting policies, and policies and practices regarding adverse action notices sent and

24          when and how Wells Fargo conducts hard credit pulls of consumer reports.

25      -   Whether Wells Fargo acted recklessly in obtaining consumer reports for applicants it

26          knew were ineligible for loans, including any contemporaneous legal interpretation

27          explaining how or why the alleged conduct complies with FCRA.

28

                                                      11              JOINT CASE MANAGEMENT STATEMENT
                                                                                CASE NO. 19 Civ. 04065 (MMC)
 1      -   Direct auto loan applicant data in the relevant period:

 2              o To map as closely possible to Plaintiff’s proposed classes, including the production

 3                  of a class list that contains applicants who (1) have U.S. addresses; (2) selected non-

 4                  resident alien in their applications; (3) have valid SSNs; (4) have DACA (if that

 5                  field is available); and (5) were denied credit under denial codes that reflect the

 6                  same reasons for denial as Plaintiff (even if those codes reflect an inaccurate reason,

 7                  like Plaintiff’s);

 8              o Regarding the form and content of adverse action notices sent to Plaintiff and the

 9                  proposed classes;

10              o Regarding whether a consumer report was obtained for proposed class members

11                  and whether it was used to determine eligibility for the direct auto loan.

12              o The application data and application files for any DACA applicants who were

13                  granted an exception and offered a direct auto loan.

14      -   Email discovery from the Wells Fargo direct auto loan custodians who are the most likely

15          to have relevant information on (a) the relevant auto loan lending, eligibility, and

16          underwriting policies; (b) any of Wells Fargo’s defenses, including purported credit risk,

17          regulatory risk, compliance risk, operational risk, or any other risk posed by extending

18          direct auto loans to non-resident aliens or DACA recipients; (c) any efforts, analyses, or

19          proposals, both formal and informal, to modify the bank’s policies to make DACA

20          recipients eligible for direct auto loans, as well as any underlying material and data

21          considered in these efforts; and (d) exceptions made to DACA applicants.

22          Finally, on January 23, the parties have raised the issue of whether Wells Fargo may redact

23 otherwise responsive documents to hide information about other business lines to Judge Hixson
24 pursuant to his discovery procedures and this Court’s discovery referral. ECF No. 70. Wells Fargo,
25 however, seeks to litigate the issue here, which is an inappropriate venue. If Wells Fargo disagrees
26 with Judge Hixson’s decision on relevance redactions, it may object to his order under Rule 72.
27          Wells Fargo’s assertion that Plaintiff “may have” violated a protective order in the Perez

28

                                                      12               JOINT CASE MANAGEMENT STATEMENT
                                                                                 CASE NO. 19 Civ. 04065 (MMC)
 1 case is baseless and frivolous. Plaintiff did not use any of the documents from the Perez case to
 2 bring or prosecute this case or in his opposition to Wells Fargo’s Motion to Stay Discovery.
 3 Instead, in that opposition, his counsel appropriately expressed concerns under relevant ethical
 4 rules that Wells Fargo’s factual contentions may lack evidentiary support and offered to submit
 5 the relevant material to the Court. Plaintiff’s concern has been amply validated by both the
 6 existence and emergence of discovery material in this case. See ECF No. 63 (Plaintiff’s Motion
 7 for Leave to File Partial Motion for Reconsideration) (discussing how this evidence confirms that
 8 Wells Fargo’s factual contentions made to obtain the bifurcation order lack evidentiary support).
 9          Moreover, documents produced in Perez do not in any way form the basis for Plaintiff’s

10 claims here. Indeed, Plaintiff’s clearly stated allegation is that he was denied a direct auto loan
11 because he had DACA due to Wells Fargo’s lending policy of refusing to make DACA recipients
12 eligible for direct auto loans. Although Plaintiff is not yet in possession of the lending policy, two
13 sources of evidence confirm the policy: (1) his own allegations that he was denied because he had
14 DACA, which Plaintiff amply pleads in his Second Amended Complaint; and (2) the email
15 exchange he had with the Wells Fargo lending representative, which demonstrates that Wells
16 Fargo’s policy makes non-resident aliens (such as DACA recipients) ineligible for direct auto loans
17 unless they can provide a U.S. visa, which by definition DACA recipients will not have.
18          The parties have also either raised or will shortly raise to Judge Hixson a dispute over Wells

19 Fargo’s production of documents that bear on Plaintiff’s individual claim, including the relevant
20 lending policies and all documents reviewed and considered by Kent Gerloff in preparing his
21 declaration, ECF No. 40-1.
22          B.      Wells Fargo’s Statement:

23          Wells Fargo is actively seeking discovery as to the factual basis for Plaintiff’s claims in

24 the First and now Second Amended Complaint. Should the case move forward, Wells Fargo will
25 seek discovery as to Plaintiff’s ability to satisfy the requirements of Federal Rule of Civil
26 Procedure 23, as well as details as to Plaintiff’s credit history to determine if he was otherwise
27 qualified for the direct auto financing sought. Wells Fargo intends to serve Requests for
28

                                                      13              JOINT CASE MANAGEMENT STATEMENT
                                                                                CASE NO. 19 Civ. 04065 (MMC)
 1 Production of Documents, Requests for Admission, Interrogatories, and to seek depositions.
 2 Plaintiff’s claims of “new” evidence that contradicts Wells Fargo’s Declaration is a self-serving
 3 and desperate attempt to create doubt as to the lack of factual basis for Plaintiff’s claims, which
 4 will come to light at the conclusion of individual discovery.
 5          In addition, it appears that Plaintiff violated the protective order in the Perez case 1 by using

 6 Confidential documents in that case repeatedly as the basis for the factual allegations in this matter.
 7 For example, in opposing Wells Fargo’s motion to bifurcate, Plaintiff argued he was “concerned
 8 that Mr. Gerloff’s declaration contains factual contentions that do not have evidentiary support”
 9 as purportedly shown by confidential documents that Wells Fargo produced in discovery in Perez,
10 which Plaintiff’s counsel offered to submit to the Court for in camera review in this case. Dkt. 41
11 at 6:2-14. See also Dkt. 43 (Opp. to MTD) at 2:18-22 (“Wells Fargo should have known since
12 January 2017 that it was denying DACA applicants loans for reasons entirely unrelated to their
13 credit … because of the litigation in Perez…”); Id. at 2:22-24 (“Despite the Perez litigation, Wells
14 Fargo has not changed its policies and practice of pulling consumer reports for DACA applicants
15 when they apply for credit, including direct auto loans, for which they are ineligible.”); Dkt. 63
16 (Reconsideration) at n.4 (“contentions made by Wells Fargo in support of its request for a stay or
17 bifurcation did not appear to be consistent with material produced in the Perez litigation…”).
18 While Plaintiff may not have actually submitted Confidential documents from Perez to the Court,
19 he undisputedly relied upon Confidential information to prosecute his case and oppose Wells
20 Fargo’s filings.
21          As a result, Wells Fargo specifically requested that it be permitted to redact information as

22 to lines of business that are not at issue in this matter in discovery. In Perez, Wells Fargo initially
23 redacted irrelevant lines of business due to concerns of Plaintiffs’ counsel misconstruing that
24
25   1
     Your Honor’s protective order in Perez makes clear that the protected material shall not be used
   in any other litigation proceedings, and their actions should not be countenanced. Perez, Dkt. 83
26 (“A Receiving Party may use Protected Material that is disclosed or produced by another Party or
27 by a Non-Party in connection with this case only for prosecuting, defending, or attempting to settle
   this litigation.”) (emphasis added).
28

                                                       14               JOINT CASE MANAGEMENT STATEMENT
                                                                                  CASE NO. 19 Civ. 04065 (MMC)
 1 information and/or seeking to use that information to file another lawsuit. After litigating the issue
 2 before the Magistrate Judge, Wells Fargo voiced these concerns and was ordered to produce
 3 materials as to other lines of business unredacted. This lawsuit followed and Plaintiff has
 4 specifically referenced Confidential material from Perez as a basis for his claims here. Wells
 5 Fargo initially sought to have this issue heard before Your Honor at the Initial Case Management
 6 Conference, but Plaintiff instead filed a Motion for Protective Order, and now is pursuing a Joint
 7 Discovery Letter, in order to have the dispute adjudicated by Magistrate Judge Hixson instead.
 8 IX.      Class Actions

 9          A.      Plaintiff’s Statement:

10          Pursuant to Civil L.R. 16.9(b):

11          (1)     Plaintiff contends that this class action is maintainable under Federal Rule of Civil

12 Procedure 23(a) and (b)(2) on behalf of Plaintiff’s proposed Section 1981 class, ECOA class, and
13 FCRA class, and also maintainable under (b)(3) on behalf of Plaintiff’s proposed FCRA class.
14 Plaintiff seeks injunctive and declaratory relief on behalf of the Section 1981 and ECOA classes,
15 and injunctive and declaratory relief and statutory penalties on behalf of the FCRA class.
16          (2)     Plaintiff brings his class allegations on behalf of three nationwide classes, each

17 consisting of all non-United States citizens who resided in the United States and held DACA status
18 at the time they applied for a Wells Fargo direct auto loan (“DACA Residents”) from July 16, 2017
19 through the date of final judgment in this action (“Covered Period”).
20                  a. Plaintiff brings class allegations under Fed. R. Civ. P. 23(a) and (b)(2) on behalf

21                     of DACA Residents in the Covered Period who were declined an auto loan by

22                     Wells Fargo (the “Section 1981 Class”).

23                  b. Plaintiff brings class allegations under Fed. R. Civ. P. 23(a) and (b)(2) on behalf

24                     of DACA Residents in the Covered Period who were declined an auto loan by

25                     Wells Fargo and did not receive a written notice of adverse action with an

26                     accurate statement of the reasons for the denial (the “ECOA Class”).

27                  c. Plaintiff brings class allegations under Fed. R. Civ. P. 23(a), (b)(2), and (b)(3)

28

                                                      15              JOINT CASE MANAGEMENT STATEMENT
                                                                                CASE NO. 19 Civ. 04065 (MMC)
 1                      on behalf of DACA residents in the Covered Period who were declined an auto

 2                      loan by Wells Fargo and for whom Wells Fargo conducted a hard credit inquiry

 3                      (the “FCRA Class”).

 4           (3)    Members of each class are so numerous that joinder of all members is impractical,

 5 if not impossible. Wells Fargo is a leading provider in the United States of direct auto loans. The
 6 federal government has granted or renewed DACA applications for over a million persons within
 7 the United States and there are currently 650,000 DACA recipients residing in the U.S..
 8 Accordingly, Plaintiff believes that the total number of class members is likely to be thousands of
 9 individuals. Membership in each class will be determined by analysis of Wells Fargo’s application
10 data and records. If Wells Fargo’s databases do not identify which applicants have DACA, Plaintiff
11 will use Wells Fargo’s data and fields to approximate the characteristics of DACA applicants.
12 Plaintiff may also seek to survey that population during the discovery period in order to discover
13 who has DACA. Plaintiff may also propose that class notice include a self-identification process
14 that will require class members to demonstrate their eligibility (by demonstrating they have
15 DACA) to be class members. In any event, there are no obstacles to certifying this case as a class
16 action due to Wells Fargo’s failure to record whether applicants have DACA.
17           Plaintiff’s claims are typical of those of each class because Plaintiff, like each member of

18 the Class, is a non-citizen with DACA and a valid SSN within the jurisdiction of the United States
19 who (a) was denied the right to contract for direct auto loan by Wells Fargo pursuant to the bank’s
20 policy making DACA recipients ineligible for direct auto loans; (b) was sent an adverse action
21 notice that inaccurately stated the reason for the denial; and (c) was subject to a hard credit pull by
22 Wells Fargo even though the bank did not use the consumer reports it obtained to determine
23 eligibility for credit. Plaintiff is an adequate representative of each class because Plaintiff’s claims
24 are typical of those of each class, and Plaintiff has the same interests in the litigation of this case
25 as the other class members. Plaintiff is committed to vigorous prosecution of this case, and has
26 retained competent counsel, experienced in litigating complex discrimination and consumer class
27 actions of this nature, including Perez v. Wells Fargo Bank, N.A., No. 17 Civ. 00454-MMC.
28

                                                       16              JOINT CASE MANAGEMENT STATEMENT
                                                                                 CASE NO. 19 Civ. 04065 (MMC)
 1          A class may be certified and maintained under Federal Rule of Civil Procedure 23(b)(2)

 2 because Wells Fargo has acted on grounds generally applicable to each class by discriminating
 3 against class members because they non-citizens with DACA, failing to send them written notice
 4 that accurately stated the reason for the denial as required by ECOA, and pulling their consumer
 5 reports without a permissible purpose to do so, thereby making appropriate final injunctive or
 6 corresponding declaratory relief with respect to each class as a whole.
 7          Plaintiff’s proposed FCRA Class may also be certified and maintained under Federal Rule

 8 of Civil Procedure 23(b)(3) for all purposes because common questions of fact and law
 9 predominate over any questions affecting only individual members of the FCRA Class, and
10 because a class action is superior to other available methods for the fair and efficient adjudication
11 of this litigation since joinder of all members is impracticable. The FCRA Class members have
12 been damaged by Wells Fargo obtaining their consumer report without a permissible purpose to
13 do so, thereby invading their privacy, and they are entitled to recovery of statutory penalties.
14 Statutory damages will be capable of measurement on a classwide basis, as FCRA provides
15 statutory penalties of $100 to $1,000 per violation. The propriety and amount of punitive damages
16 are based on Wells Fargo’s conduct, making these issues common to each class. Plaintiff and each
17 class will rely on common evidence to resolve their legal and factual questions. There are no
18 pending actions raising similar claims. Wells Fargo engages in continuous, permanent, and
19 substantial activity in California.
20          B.      Wells Fargo’s Statement:

21          Plaintiff cannot sustain his own individual claims, which are all based on the factual

22 premise that Wells Fargo has a policy that categorically excludes DACA recipients from obtaining
23 direct auto financing. As such, Plaintiff will be unable to represent any putative class based on
24 such an allegation.
25          Regardless, Plaintiff cannot meet the requirements of Federal Rule of Civil Procedure

26 23(a), 23(b)(2), or 23(b)(3). There are no common issues or application as to any discriminatory
27 policy, Plaintiff’s claims will not be typical of any putative class members, individual factual
28

                                                     17              JOINT CASE MANAGEMENT STATEMENT
                                                                               CASE NO. 19 Civ. 04065 (MMC)
 1 issues will predominate as a class action is not the superior way to adjudicate individual lending
 2 decisions in this context. Further, Plaintiff’s proposed injunctive relief is likely to be vague and
 3 not appropriately scoped to any alleged class.
 4 X.       Related Cases

 5          The parties are unaware of any related cases. The parties note that the plaintiffs in Perez v.

 6 Wells Fargo Bank, N.A., No. 17 Civ. 00454-MMC are also asserting a Section 1981 class claim
 7 arising out of similar conduct, but as to other consumer credit lines. Outten & Golden LLP, one of
 8 Plaintiff’s counsel, and McGuireWoods LLP, Wells Fargo’s counsel, are also counsel in the Perez
 9 litigation.
10 XI.      Relief

11          Plaintiff seeks, on behalf of himself and each class: (1) certification of the case as a class

12 action on behalf of the proposed class; (2) designation of Plaintiff as a representatives on behalf of
13 each class; (3) designation of Plaintiff’s counsel of record as Class counsel; (4) a declaratory
14 judgment that the practices complained of herein are unlawful and violate Section 1981, ECOA,
15 and FCRA; (5) a preliminary and permanent injunction against Wells Fargo and its officers, agents,
16 successors, employees, representatives, and any and all persons acting in concert with them, from
17 engaging in each of the unlawful policies, practices, customs and usages set forth herein; (6)
18 statutory damages under the FCRA to the extent allowable by law; (7) exemplary and punitive
19 damages in an amount commensurate with Wells Fargo’s ability to pay and to deter future conduct;
20 (8) nominal damages; (9) injunctive remedies including restitution; (10) costs incurred, including
21 reasonable attorneys’ fees to the extent allowable by law; (11) pre-judgment and post-judgment
22 interest, as provided by law; and (12) such other and further legal and equitable relief as this Court
23 deems necessary, just, and proper.
24          Plaintiff cannot presently calculate statutory damages for the FCRA Class without

25 discovery on the proposed class.
26 XII.     Settlement and ADR

27          The parties have not engaged in settlement discussions to date. The parties have met and

28

                                                      18              JOINT CASE MANAGEMENT STATEMENT
                                                                                CASE NO. 19 Civ. 04065 (MMC)
 1 conferred regarding ADR pursuant to Civil Local Rule 16-8 and ADR Local Rule 3-5 and have
 2 reviewed the ADR procedures in ADR Local Rule 3-5.
 3          A.      Plaintiff’s Statement:

 4          Plaintiff wishes to discuss ADR selection at the Initial CMC. Although Plaintiff believes

 5 that private mediation may be the most appropriate ADR method in this case and Plaintiff is open
 6 to good-faith settlement discussions, counsel’s experience suggests that private mediation in this
 7 case would not be productive until the case is further into discovery. Accordingly, Plaintiff
 8 proposes that the Court set a deadline, approximately seven months after the initial CMC, for the
 9 parties to meet and confer as to whether private mediation would be productive at that point and
10 report back to the Court on either a mediation date or request an extension to report back to the
11 Court at a later date.
12          B.      Wells Fargo’s Statement:

13          Wells Fargo proposes the parties participate in private mediation by no later than 60 days

14 prior to the close of fact discovery.
15 XIII. Consent to Magistrate Judge for All Purposes
16          The Parties do not consent to a magistrate judge for all purposes.

17 XIV. Other References
18          The parties agree that the case is not suitable for reference to a special master.

19 XV.      Narrowing of Issues

20          Plaintiff, in this Joint Case Management Statement, has narrowed the scope of his proposed

21 classes indicating that he will seek to certify his Section 1981 Class and ECOA class only under
22 Rule 23(b)(2), and that he will seek to certify his FCRA Class under Rule 23(b)(2) and as to
23 statutory damages only under Rule 23(b)(3). Plaintiff also intends to withdraw his claims for actual
24 damages under Section 1981, ECOA, and FCRA. Plaintiff’s Second Amended Complaint reflects
25 this narrowing of issues and claims.
26          The parties are presently unaware of any other issues that can be narrowed by agreement

27 or by motion, and do not have any suggestions to expedite the presentation of evidence at trial.
28

                                                      19              JOINT CASE MANAGEMENT STATEMENT
                                                                                CASE NO. 19 Civ. 04065 (MMC)
 1 XVI. Expedited Trial Procedure
 2           The parties do not believe that the case can be handled on an expedited basis with

 3 streamlined procedures given the nature and complexity of the claims and defenses in this action.
 4 XVII. Scheduling:
 5       PLAINTIFF’S PROPOSAL:                              WELLS FARGO’S PROPOSAL:
 6               EVENT                   DATE                       EVENT                   DATE
 7       Either party may         November 15, 2019         Either party may         A ruling on Wells
 8       serve written                                      serve written            Fargo’s Motion to
         discovery on or after                              discovery on or after    Stay or Bifurcate
 9                                                                                   Discovery
         Last Date to Amend       90 days after the         Last Date to Amend       60 days after the
10       Pleadings without        initial CMC, or April     Pleadings without        initial CMC, or
         leave of court           30, 2020                  leave of court           March 31,, 2020
11
12       Deadline for             See Section XII,          Deadline for             See Section XII,
         Mediation                above                     Mediation                above
13       All Fact Discovery       Approximately 12          Fact Discovery           12 months after the
         Closes                   months after the          Closes (including        Initial CMC, or
14                                Initial CMC, or           bifurcated discovery     January 28, 2021
                                  January 28, 2021          on Plaintiff’s
15
                                                            individual claims)
16       Fact Discovery         90 days after               Fact Discovery As to     60 days after the
         Closes as to           resolution of Wells         Plaintiff’s Individual   Initial CMC, or
17       Plaintiff’s Individual Fargo’s anticipated         Claims Closes            March 31, 2020
         Claims 2               motion to dismiss the
18                              repleaded ECOA and
19                              FCRA claims in
                                Plaintiff’s Second
20                              Amended Complaint
         Deadline for Cross-    30 days after the close     Deadline for Motion      30 days after the close
21       Motions for Summary of Individual Fact             for Summary              of Individual Fact
         Judgment as to         Discovery, with             Judgment as to           Discovery, or April
22
         Plaintiff’s Individual agreed briefing             Plaintiff’s Individual   30, 2020, with agreed
23       Claims                 schedule                    Claims                   briefing schedule

24
25
26
     2
27       Although Plaintiff does not believe the bifurcation order can stand, if the Court sustains it,
     Plaintiff proposes the following discovery schedule for Plaintiff’s individual claims.
28

                                                       20              JOINT CASE MANAGEMENT STATEMENT
                                                                                 CASE NO. 19 Civ. 04065 (MMC)
 1   PLAINTIFF’S PROPOSAL:                               WELLS FARGO’S PROPOSAL:
 2           EVENT                   DATE                        EVENT                   DATE
 3   Opening Expert           6 weeks after the          Plaintiff’s Expert       6 weeks after the
 4   Reports on issues        close of all fact          Reports                  close of all fact
     where the party bears    discovery, or March                                 discovery, or March
 5   the burden of proof      11, 2021                                            11, 2021

 6   Rebuttal Expert          4 weeks after the          Wells Fargo’s Expert     4 weeks after the
     Reports                  deadline for Opening       Reports                  deadline for Opening
 7                            Expert Reports, or                                  Expert Reports, or
 8                            April 8, 2021                                       April 8, 2021
     Expert Discovery         4 weeks after the          Expert Discovery         6 weeks after the
 9   Closes                   deadline for Rebuttal      Closes                   deadline for Rebuttal
                              Expert Reports, or                                  Expert Reports, or
10                            May 6, 2021                                         May 6, 2021
     Deadline for filing      4 weeks month after        Deadline for filing      4 weeks after the
11
     Class Certification      the close of expert        Class Certification      close of expert
12   Motion                   discovery, or June 3,      Motion                   discovery, or June 3,
                              2021                                                2021
13   Opposition to Class      4 weeks after              Opposition to Class      6 weeks after
     Certification Motion     deadline for Class         Certification Motion     deadline for Class
14                            Certification Motion,                               Certification Motion,
15                            or July 1, 2021                                     or July 15, 2021
     Reply to Class           3 weeks after              Reply to Class           3 weeks after
16   Certification Motion     deadline for               Certification Motion     deadline for
                              Opposition to Class                                 Opposition to Class
17                            Certification Motion,                               Certification Motion,
                              or July 22, 2021                                    or August 5, 2021
18
     Hearing on Class         To be set by the Court     Hearing on Class         To be set by the Court
19   Certification Motion                                Certification Motion
     Deadline for filing    60 days after Rule 23        Deadline for filing      60 days after Rule 23
20   dispositive motions    class certification          dispositive motions      class certification
     (neither party may     order                                                 order, but any party
21   file a dispositive                                                           may move for
22   motion until the Court                                                       summary judgment at
     has resolved class                                                           any time prior to that
23   certification)                                                               date (subject to Wells
                                                                                  Fargo’s right to raise
24                                                                                the one-way
                                                                                  intervention rule)
25
     Opposition to            30 days after filing of    Opposition to            42 days after filing of
26   dispositive motions      the dispositive motion     dispositive motions      the dispositive motion
     Replies to dispositive   30 days after filing of    Replies to dispositive   30 days after filing of
27   motions                  the dispositive motion     motions                  the dispositive motion
28

                                                    21              JOINT CASE MANAGEMENT STATEMENT
                                                                              CASE NO. 19 Civ. 04065 (MMC)
 1      PLAINTIFF’S PROPOSAL:                                WELLS FARGO’S PROPOSAL:
 2                EVENT                   DATE                        EVENT                    DATE
 3      Motions to Exclude        The parties will meet      Motions to Exclude        The parties will meet
 4      Experts/Daubert           and confer on a            Experts/Daubert           and confer on a
        briefing                  briefing schedule and      briefing                  briefing schedule and
 5                                submit a stipulation                                 submit a stipulation

 6      Hearing on                To be set by the Court Hearing on                    To be set by the Court
        dispositive motions                              dispositive motions           or the Party noticing
 7                                                                                     the Motion
 8
        Pre-Trial Conference      To be set by the Court Pre-Trial Conference          To be set by the Court
 9
        Trial Commences           To be set by the Court Trial Commences               To be set by the Court
10
11 XVIII. Trial
12           A.      Plaintiff’s Trial Estimate:
13           Plaintiff has requested a jury trial on all claims as legally appropriate. Plaintiff will be in a
14 better position to estimate the length of trial after the Court has resolved Rule 23 class certification
15 and dispositive motions. Accordingly, Plaintiff proposes that the length of trial be addressed after
16 the Court’s rulings. As of today, however, Plaintiff estimates that the expected total length of trial
17 will be 3-5 days, if a class is certified. The parties will submit all issues regarding the exclusion of
18 claims or evidence to the Court pursuant to its Civil Pretrial Order.
19           B.      Wells Fargo’s Trial Estimate:
20           Wells Fargo proposes that the length of trial be addressed after the Court has resolved
21 summary judgment and class certification motions. As of today’s date, however, Wells Fargo
22 estimates that the expected total length of trial will be 2-3 days if class certification is denied or 5-
23 7 days, if a class is certified.
24 XIX. Disclosure of Non-Party Interested Entities or Persons
25           The parties have filed the “Certification of Interested Entities or Persons” documents
26 required by Civil Local Rule 3-15. Wells Fargo has also filed the Corporate Disclosures as required
27 by Federal Rule of Civil Procedure 7.1. The parties are unaware of other non-party interested
28

                                                        22               JOINT CASE MANAGEMENT STATEMENT
                                                                                   CASE NO. 19 Civ. 04065 (MMC)
 1 entities or persons.
 2 XX.        Professional Conduct

 3            All attorneys of record for the parties have reviewed the Guidelines for Professional

 4 Conduct for the Northern District of California.
 5 XXI. Other Matters
 6            The parties have no other matters to bring before the Court at this time.

 7
     Dated:    New York, New York                            Respectfully submitted,
 8             January 24, 2020
 9    By:      /s/ Ossai Miazad                             By: /s/ K. Issac deVyver
10
      OUTTEN & GOLDEN LLP                                        MCGUIREWOODS LLP
11
      Ossai Miazad*                                              K. Issac deVyver*
12    Michael N. Litrownik*                                      Karla Johnson*
      685 Third Avenue, 25th Floor                               625 Liberty Avenue, 23rd Floor
13    New York, NY 10017                                         Pittsburgh, PA 15222
      Telephone: (212) 245-1000                                  Telephone: (412) 667-6000
14
      Facsimile: (646) 509-2060                                  Facsimile: (412) 667-6050
15    om@outtengolden.com
      mlitrownik@outtengolden.com                                Attorneys for Defendant Wells Fargo
16                                                               Bank, N.A.
      Brian James Shearer*
17    Craig L. Briskin*
18    JUSTICE CATALYST LAW
      718 7th Street NW                                          *admitted pro hac vice
19    Washington, D.C. 20001
      Telephone: (518) 732-6703
20    brianshearer@justicecatalyst.org
      cbriskin@justicecatalyst.org
21
22    Benjamin D. Elga*
      JUSTICE CATALYST LAW
23    81 Prospect Street
      Brooklyn, NY 11201
24    Telephone: 518-732-6703
      belga@justicecatalyst.org
25
26    Attorneys for Plaintiff and the Proposed
      Classes
27
28

                                                       23              JOINT CASE MANAGEMENT STATEMENT
                                                                                 CASE NO. 19 Civ. 04065 (MMC)
 1                                UNITED STATES DISTRICT COURT

 2                               NORTHERN DISTRICT OF CALIFORNIA

 3
 4   EDUARDO PEÑA, individually and on behalf            CASE NO. 19-cv-04065-MMC
     of all others similarly situated,
 5
                    Plaintiff,
 6
              vs.
 7
     WELLS FARGO BANK, N.A.,
 8
                    Defendant.
 9
10
                                    CASE MANAGEMENT ORDER
11
              The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER
12
13   is approved as the Case Management Order for this case and all parties shall comply with its

14   provisions. [In addition, the Court makes the further orders stated below:]
15   IT IS SO ORDERED.
16
     Dated:
17                                                Hon. Maxine M. Chesney
                                                  United States District Court Judge
18
19
20
21
22
23
24
25
26
27
28

                                                    24              JOINT CASE MANAGEMENT STATEMENT
                                                                              CASE NO. 19 Civ. 04065 (MMC)
 1                                 SIGNATURE ATTESTATION

 2         Pursuant to Civil Local Rule 5-1, I attest that concurrence in the filing of this document

 3 has been obtained from the signatory listed above.
 4
 5 Dated: January 24, 2020                  By:   /s/ Ossai Miazad
                                                  Ossai Miazad
 6                                                Outten & Golden LLP

 7                                                Attorney for Plaintiff and the Proposed Class
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   25             JOINT CASE MANAGEMENT STATEMENT
                                                                            CASE NO. 19 Civ. 04065 (MMC)
